Citation Nr: 0715095	
Decision Date: 05/21/07    Archive Date: 06/01/07	

DOCKET NO.  05-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1955 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  A preponderance of the available evidence on file 
supports a finding that the veteran's current left knee 
disability is attributable to incidents of service.


CONCLUSION OF LAW

Internal derangement of the left knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The veteran was provided formal VCAA 
notice in September 2004, prior to the issuance of the 
initial rating decision now on appeal from March 2005.  
Because this decision will result in a complete allowance of 
the benefit sought, the Board will not further discuss VCAA 
compliance.  38 U.S.C.A. §§ 5102, 51203, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred in or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.

Analysis:  In advancing his claim for service connection for 
a left knee disability, the veteran has provided sworn 
testimony and written statements consistently arguing that he 
injured his left knee playing softball in October 1975, one 
month before he was separated from service.  He has argued 
that he was provided treatment, including the application of 
a soft cast for a period of weeks at the base hospital at and 
perhaps after his separation from service.  He argues that 
this is the precipitating event to his current left knee 
problems.  

In support of his claim, the veteran submitted a statement 
from an individual (RFS) who wrote that in October 1975 she 
actually witnessed the veteran seriously injure his left 
knee.  She corroborated that he was treated at the local base 
hospital and was in a cast for six weeks.  Also submitted was 
a statement of a private doctor in July 2004 who wrote that 
he had treated the veteran for a period of years, and that he 
believed the veteran's knee problem was more likely than not 
related to his job as an aircraft mechanic while in the Air 
Force.  He further wrote that the veteran injured his knee in 
1975 while on active duty, and that such injury accelerates 
osteoarthritis.

The veteran was provided a VA fee-basis examination in March 
2005, at which time he again reported injuring the knee while 
playing softball during service in 1975.  Examination of the 
left knee revealed locking pain and crepitus, and range of 
motion was limited by pain.  The diagnosis was internal 
derangement of the left knee.  The physician, who was not 
apparently provided the claims folder for review, opined that 
it was more likely than not that the veteran's current left 
knee problem was caused by or a result of military service.

The problem with the issue on appeal is that there are simply 
no service medical records documenting or corroborating the 
veteran's report of a left knee injury in the last month of 
his active military service.  It is noteworthy, however, that 
the veteran's actual physical examination for retirement was 
provided months earlier in March 1975, and there is certainly 
no report of left knee injury or finding of left knee 
disability at that time.  A review of the service medical 
records also reveals that there are no medical records on 
file subsequent to the veteran's March 1975 physical 
examination for retirement.  Thus, it is certainly possible 
that the veteran was provided treatment for a left knee 
injury in his final month of service, and that those records 
were never associated with the package eventually later 
forwarded to the National Personnel Records Center (NPRC) in 
St. Louis.  

The service medical records only otherwise document that in 
June 1959, the veteran had an acute episode of left knee 
subcutaneous cellulitis, with no known trauma reported.  This 
episode appears to have been acute and transitory since there 
is no further such episode for many years of subsequent 
military service.  

The veteran filed his initial claim for VA disability 
compensation, which did not include a claim regarding his 
left knee, while he was still in service in August 1975, 
which was prior to the reported sports injury in October 
1975.  

The veteran was provided a VA examination in December 1975, 
one month following service separation, and this examination 
must have been scheduled in response to his August 1975 claim 
regarding hearing loss and high blood pressure.  The Board 
finds it noteworthy that at the time of his examination in 
the month following service separation, the veteran clearly 
reported having injured his knee while playing softball in 
October 1975.  An X-ray study taken at the time of this 
examination reported no significant bone or joint 
abnormality.  There was no diagnosis or finding of left knee 
disability as part of this examination, but the veteran's 
current report of being injured in his final month of service 
is strongly corroborated in this document, created one month 
after service.  Moreover, the fact that no finding is 
included in this examination is consistent with the fact that 
there does not appear to have been any significant physical 
examination of the veteran's knee provided.  The only 
notation in the report itself is that the patellas were equal 
and Romberg testing was negative.  

In August 1994, a private physician (RAS) wrote a report 
indicating that X-rays from September 1993 confirmed left 
knee arthritis.  This report also noted that the veteran 
continued to have difficulty in his job capacity "as an 
aircraft mechanic."  It thus appears that the veteran 
continued his military occupation as aircraft mechanic for an 
additional 20 years after he was separated from service.  

The veteran did not actually file a claim for service 
connection for left knee injury until 2004, 29 years after he 
was separated from service.  This fact, coupled with medical 
records only demonstrating treatment for left knee disability 
many years after service is certainly indicative that current 
left knee disability is attributable to lifetime use, 
including an additional 20 years of post-service physical 
employment activities, because there is an essential absence 
of chronicity of evidence showing that the veteran sought or 
required medical treatment for his left knee from the time of 
his acute injury in October 1975 until some 20 years later in 
the 1990s.  This may, in fact, be what actually occurred.  

However, there is consistent and credible evidence that the 
veteran did sustain some form of left knee injury in the 
final month of active military service which required six 
weeks of soft casting.  The fact of the injury is 
corroborated both in the VA examination conducted in the 
month following service separation, and in the statement by 
RFS who reported witnessing the injury itself and the fact 
that the veteran was casted for 6 weeks.  Additionally, there 
are opinions by two doctors each of which support the 
veteran's claim that current left knee disability is, as 
likely as not, attributable to the injury during service.  It 
would certainly have been useful if the claims folder had 
been provided for review in conjunction with the VA 
examination, but this was not accomplished.  There is no 
competent medical opinion against the claim.  Accordingly, a 
preponderance of the evidence is in favor of veteran's claim.


ORDER

Entitlement to service connection for internal derangement of 
the left knee is granted.  


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


